UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1191


SUE DOE,

                 Plaintiff - Appellant,

            v.

LINDA KIDD; STAN BUTKUS; KATHI LACY; SOUTH CAROLINA
DEPARTMENT OF DISABILITIES AND SPECIAL NEEDS; ROBERT KERR;
SOUTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES,

                 Defendants – Appellees,

            v.

SANDRA RAY,

                 Guardian ad Litem Plaintiff.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:03-cv-01918-MBS)


Argued:    December 8, 2010                 Decided:   March 24, 2011


Before MOTZ, KING, and GREGORY, Circuit Judges.


Reversed   in  part,   affirmed  in   part,  and   remanded with
instructions by unpublished opinion.     Judge Gregory wrote the
opinion, in which Judge Motz and Judge King joined.


ARGUED:   Patricia  L.   Harrison,  Columbia,  South  Carolina,
for Appellant.   Kenneth Paul Woodington, DAVIDSON & LINDEMANN,
PA, Columbia, South Carolina, for Appellees. ON BRIEF: William
H. Davidson, II, DAVIDSON & LINDEMANN, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
GREGORY, Circuit Judge:

       Sue Doe, the plaintiff-appellant, is a young woman with

developmental        disabilities,          including         epilepsy,      mild       mental

retardation,       and    cerebral     palsy.           She     filed    this     42    U.S.C.

§ 1983      action       against      the     South       Carolina        Department        of

Disabilities       and    Special      Needs       (“DDSN”),      the     South     Carolina

Department of Health and Human Services (“DHHS”), as well as

Linda Kidd, Stan Butkus, Kathi Lacy and Robert Kerr, in their

official     capacities         as    state        administrators          (collectively,

“Defendants”).            The   suit     alleges        that      Defendants        violated

various sections of the Medicaid Act related to the provision of

services.     In an earlier appeal, Doe v. Kidd, 501 F.3d 348 (4th

Cir. 2007) (“Doe I”), this Court affirmed in part, and reversed

in   part    the   district       court’s      grant      of    summary     judgment       for

Defendants.        Only one of Doe’s original claims survived that

appeal, her allegation that Defendants had not complied with the

reasonable promptness provision of the Medicaid Act.                                   Id. at

357.

       On   remand,       the    district         court       again      granted       summary

judgment in favor of Defendants.                       Doe subsequently filed this

timely appeal challenging (1) the dismissal of her reasonable

promptness claim; (2) the denial of her motion to amend the

complaint;     and    (3)   the      denial       of   her     request    for   attorney’s




                                              3
fees. 1          Because     we     find    that    Defendants     have    violated     Doe’s

rights under the Medicaid Act as a matter of law, we reverse the

district          court      and     grant     summary        judgment     in    her   favor.

Accordingly,           Doe    may    recover       attorney’s      fees.        However,   the

district court properly denied her motion to amend.



                                                   I.

       We review a grant of summary judgment de novo, and present

all facts and reasonable inferences in the light most favorable

to the nonmoving party.                    Varghese v. Honeywell Int’l, Inc., 424

F.3d 411, 416 (4th Cir. 2005).                          The underlying material facts

are not in dispute, and the extensive history of this case is

laid       out    in   further        detail       in   our    previous    opinion.        See

generally Doe I, 501 F.3d at 351-53.                          DHHS is the South Carolina

state agency responsible for administrating Medicaid programs.

DDSN supervises the treatment and training of South Carolinians


       1
       Doe makes passing references in her opening brief to the
district court’s orders granting Defendants’ motion for a
protective   order  and   limiting  discovery.     (See,   e.g.,
Appellant’s Br. at 1.)    But nowhere in the body of her brief
does she present any legal argument in support of her assertions
that the district court was in error as to these discovery
matters.    Federal Rule of Appellate Procedure 28(a)(9)(A)
requires that the argument section of an appellant’s opening
brief contain the “appellant’s contentions and the reasons for
them, with citations to the authorities and parts of the record
on which the appellant relies.”      Because Doe has failed to
adhere to this fundamental rule, she has abandoned these
challenges on appeal.



                                                   4
with mental retardation and related disabilities.                         Because South

Carolina accepts Medicaid funding, these agencies are bound to

comply with all related federal laws and regulations.                            Wilder v.

Va. Hosp. Ass’n, 496 U.S. 498, 502 (1990).

      In July 2002, after unsuccessfully applying twice in the

past, Doe filed a third application for DDSN services under the

Medicaid waiver program pursuant to 42 U.S.C. § 1396n(c) (2000),

whereby   a   state     may    waive    the      requirement       that    persons        with

mental    retardation          or     related      disabilities           live       in     an

institution in order to receive certain services.                              The waiver

application    process        has    three    steps:       first,     DHHS     needed       to

decide whether Doe was eligible for any Medicaid funding; next,

DDSN was required to evaluate Doe to determine what services she

was   entitled    to;     and,      finally,     DDSN    had   to   decide       the      most

appropriate      “level    of       care”    for   Doe    as   well       as   the     least

restrictive environment or care setting.                       These settings may

include, listed in order of the least to the most restrictive

placement: (1) a Supervised Living Program II (“SLP II”), an

apartment     where     recipients      of     DDSN     services    reside       together;

(2) a Community Training Home I (“CTH I”), a private foster home

where a services recipient resides with a family, one member of

whom is a trained caregiver; or (3) a Community Training Home II

(“CTH II”), a group home with live-in caregivers for four or

fewer recipients.          Appeals from DDSN decisions are taken to a


                                             5
DHHS hearing officer and thereafter may be appealed to a South

Carolina administrative law judge.

       In December 2002, without having made a final decision as

to Doe’s eligibility for a waiver, DDSN placed Doe on the waiver

program’s non-critical waiting list.                 Doe appealed this decision

to DHHS, and claimed that DDSN had failed to provide her with

services within a reasonably prompt time frame as required by

federal regulations.            Pending that appeal, DDSN moved Doe to its

critical waiting list in February 2003.                      Doe was advised that

she met certain DDSN eligibility requirements in March 2003.

She was then moved to the top of the critical waiting list.

       At    a   March   2003    hearing    on    the    appeal,     a    DHHS    hearing

officer dismissed the matter.               He found that, by moving Doe to

the top of the critical waiting list and determining that she

was eligible for services, DDSN had resolved all of Doe’s claims

in her favor.          The hearing officer also found that DDSN had not

provided Doe with services in a “reasonably prompt” period of

time.       However, because DDSN was then promising to provide Doe

with    services,      the     hearing   officer     found    that       he    lacked   the

power to provide any other relief and the appeal was dismissed.

Joint Appendix (“J.A.”) 887-89.

       In April 2003, DDSN approved a “plan of care” that was

developed        for     Doe     pursuant       to      42   C.F.R.           § 441.301(b)

(hereinafter the “2003 plan”).                   J.A. 616-44.            The 2003 plan


                                            6
included a regime of personal care, psychological evaluations,

and other services to be provided in-home at the residence of

Doe’s mother.       It also recommended that Doe “receive residential

habilitation from a DDSN approved provider” within three months

at a “setting located within the Columbia area to be chosen by

her family.”     J.A. 625.

      In May 2003, in response to the declining mental health of

Doe’s mother, Doe asked to terminate the in-home services and,

per the 2003 plan, receive “residential habilitation services”

in either a CTH I or CTH II.               J.A. 920, 923.       In June 2003,

after failing to receive any residential habilitation services,

Doe initiated this action, wherein she accused Defendants of

violating the Medicaid Act.           She sought injunctive relief from

DDSN, the payment of medical expenses, and attorney’s fees.

      In a letter dated June 26, 2003, DDSN authorized CTH I or

SLP II services for Doe at a residential center (hereinafter the

“authorization       letter”).      J.A.    942-44.         According   to   the

authorization letter, an assessment of Doe by DDSN revealed that

her   needs   for    “out-of-home    placement/residential          habilitation

supervision, care and skills training” could be met at either of

these two placements.        J.A. 943.     However, Doe rejected the DDSN

chosen provider, the Babcock center, because she believed that

the   facility      could   not   safely   provide    her    with    appropriate

services.      Through August 2003, Defendants and Doe discussed


                                       7
some    alternative      placements,    including      the   possibility     of

upgrading the services at another CTH I setting or placement at

a CTH II facility closer to her family.                J.A. 1689.     However,

Defendants also maintained that a CTH I setting “represents the

best long-term option” for Doe.            Id.      In an August 16, 2003

letter, DDSN gave Doe permission to reside in a CTH II facility,

where she would receive “respite” or temporary services.                    J.A.

74.    As of December 2010, Doe continues to reside in a CTH II

facility.

       In February 2005, DDSN reevaluated Doe’s eligibility for

Medicaid     services.     Based    upon   this   reevaluation,      DDSN    now

maintains that Doe is not mentally retarded and, therefore, is

ineligible for the waiver program.          J.A. 1208-09.       According to

Doe,   the   reevaluation    was    initiated     in   retaliation    for   her

filing of this lawsuit.            J.A. 105-06.        She also believes it

contradicts      the     Social     Security      Administration’s       prior

determination that Doe is mentally retarded, and the similar

longstanding diagnosis of Doe’s physicians.               J.A. 93-106.       Doe

administratively       appealed     this   reevaluation.        J.A.     1207.

However, both a DHHS hearing officer and a state administrative

law court judge agreed with DDSN.          See generally Pruitt v. South

Carolina Dep’t of Health and Human Serv., No. 06-ALJ-08-0605-AP,

2008 WL 2828634 (S.C. Admin. L. Ct. June 20, 2008).                 The matter

is now pending before the South Carolina Court of Appeals.


                                       8
      In   February   2008,      on   remand,    with      only   her    reasonable

promptness claim properly before the district court, Doe moved

to amend her complaint.          J.A. 77.       The amended complaint would

have added three causes of action based on the Supremacy Clause

of the Constitution and the Due Process and Equal Protection

Clauses of the Fourteenth Amendment.                 J.A. 106-15.        These new

causes of action would draw into the federal action Doe’s state

court challenges to Defendants’ reevaluation, as well as again

dispute Defendants’ right to decide whether Doe is entitled to

CTH I or CTH II services.         The court denied her motion to amend.

      On April 21, 2009, Defendants filed a motion for partial

summary judgment on the issue of damages.                    The court granted

that motion in a short text order on August 19, 2009.

      On May 14, 2009, Plaintiffs also filed a motion for summary

judgment, and, that same day, Defendants filed a second motion

for   summary   judgment    on    all     remaining     issues      in   the   case.

Following   opposition     and    reply     briefs    on    these    motions,    the

district court held a hearing on May 21, 2009.

      On January 29, 2010, the district court dismissed Doe’s

reasonable promptness claim.              J.A. 17-23.         Specifically, the

court held that Defendants are not obligated under the Medicaid

Act to provide or pay for the specific residential habilitation

services from the 2003 plan with reasonable promptness.                         J.A.

22-23 (citing Bruggeman ex rel. Bruggeman v. Blagojevich, 324


                                        9
F.3d   906,    910    (7th      Cir.    2003)).       The    court    dismissed    her

reasonable promptness claim because Defendants had promptly and

continuously met their obligation to pay for some residential

habilitation services.            It held that, even though the services

funded by Defendants were not the same ones called for in the

2003 plan and the authorization letter, the Medicaid Act did not

actually require Defendants to provide any specific services,

only to pay for some unspecified ones.                 J.A. 23.      The court then

added, speaking to the issues Doe attempted to raise related to

her state administrative appeal, that her “challenge to DDSN’s

level of care and placement decisions must be made through the

administrative procedures available to her in state court.”



                                          II.

       We disagree with the district court.                   Defendants’ failure

to   provide    Doe    with     those     residential       habilitation      services

described      in    her   2003    plan    in     a   reasonably     prompt     manner

constituted a violation of the Medicaid Act.                         Thus, we grant

summary     judgment       in   favor     of    Doe   and    find    that,    as   the

prevailing party, she is entitled to attorney’s fees.                        We affirm

the denial of her motion to amend the pleadings.

                                           A.

       The sole issue to survive the prior appeal is whether the

requisite medical services were provided to Doe in a reasonably


                                           10
timely manner.      Doe I, 501 F.3d at 360.                Thus, despite Doe’s

attempts to raise various issues related to the 2005 Medicaid

eligibility    determination,     here,      we    must     decide       only     that

single, very narrow issue.

     Under    the   Medicaid    Act,    “[a]       State    plan     for    medical

assistance must -- provide that all individuals wishing to make

application for medical assistance under the plans shall have

opportunity to do so, and such assistance shall be furnished

with reasonable promptness to all eligible individuals.”                           42

U.S.C.    § 1396a(a)(8).        These       provisions      are     “clear”       and

therefore    establish   rights   under      the    Medicaid       Act     that   are

enforceable through § 1983. 2     Doe I, 501 F.3d at 356-57.

     It is undisputed that Doe applied for services in 2002, and

qualified for CTH I residential habilitation services in June

2003.    However, Defendants claim that she is not entitled to any

relief because (1) they offered her a CTH I placement in June

     2
        Defendants argue that Doe I misapplied 42 C.F.R.
§ 435.911, which appears to establish a timeline whereby a state
agency must make a determination as to eligibility, but not a
timeline for when an agency must actually furnish services.
(Appellees’ Br. at 39-40.) They would have us instead rely upon
§ 435.930, which states only that Medicaid services are to be
made available “without any delay caused by the agency’s
administrative procedures.” See, e.g., Doe 1-13 By and Through
Doe, Sr. 1-13 v. Chiles, 136 F.3d 709, 721-22 (11th Cir. 1998)
(upholding a district court’s conclusion that “reasonable
promptness” means a period not to exceed ninety days). Because
we find that Defendants have never provided Doe with the
appropriate services, we will not address these more subtle
issues of timeliness.



                                       11
2003, which she then turned down; and (2) because, Defendants

have financed CTH II respite services since July 2003, they are

not required to find a suitable CTH I residential habilitation

placement for Doe.      Alternatively, Defendants argue that, here,

Doe has only appealed the district court’s order on Defendants’

motion for summary judgment on the remaining issues, not its

grant of partial summary judgment as to damages.                   Thus, they

believe, even if we were to find in her favor, she cannot obtain

any meaningful relief.

                                      i.

       Contrary to what the district court held and Defendants now

argue, after Doe rejected the CTH I services offered in June

2003,    Defendants   were   still    obligated     to   present    her    with

alternative CTH I services within a reasonably prompt period of

time.     Although this Court dismissed Doe’s freedom of choice

claim, finding that she had no right to choose between CTH I and

CTH II services, we did note that Doe retains a “choice of

providers, so long as the provider operates a CTH I facility,

the kind of setting DDSN has determined would constitute the

least restrictive environment for Doe.”            Doe I, 501 F.3d at 360.

In fact, § 1396a(a)(23) of the Medicaid Act “is clearly drawn to

give    Medicaid   recipients   the   right   to   receive   care   from    the

Medicaid provider of their choice, rather than the government’s




                                      12
choice.” 3    Silver v. Baggiano, 804 F.2d 1211, 1217 (11th Cir.

1986).

       The   district       court,     in       granting     summary       judgment         for

Defendants       relied     upon    the     Seventh      Circuit’s        definition            of

“medical assistance” in 42 U.S.C. § 1396a(a)(8).                           In Bruggeman,

the plaintiffs sought a court order requiring Illinois to build

and    operate     facilities       for     the    provision       of    actual      medical

services for Medicaid recipients in the northern part of the

state.       324    F.3d    at     909.         Narrowly     construing        the       phrase

“medical     assistance,”        the   Seventh        Circuit     held    that      it     is    a

reference     to     “financial        assistance        rather         than    to       actual

services.”         Id. at 910 (emphasis added).                   The Seventh Circuit

therefore     held    that       Illinois       was   only    required         to    pay    for

appropriate medical services, and was not obligated to actually

construct hospitals or manage medical care.                       Id. at 910-11.

       Unlike the district court, we cannot see how our adoption

of    Bruggeman     would    change       the     outcome    of    this    case.           Even

       3
       42 U.S.C. § 1396a(a)(23) states, in relevant part, that “A
State plan for medical assistance must provide that (A) any
individual eligible for medical assistance (including drugs) may
obtain such assistance from any institution, agency, community
pharmacy, or person, qualified to perform the service or
services required . . . who undertakes to provide him such
services, and (B) an enrollment of an individual eligible for
medical assistance . . . shall not restrict the choice of the
qualified person from whom the individual may receive services
under section 1396d(a)(4)(C) of this title, except as provided
in subsection (g) of this section and in section 1396n of this
title . . . .” (emphasis added).



                                             13
assuming we were to agree with the Seventh Circuit, Defendants

obligations       as    to   Doe,   the   2003      plan,     and   the       authorization

letter would not change.             As we outlined in Doe I, the Medicaid

program requires Defendants to “select[] the appropriate setting

for     the   provision       of    waiver        services.     Once      a    setting      is

selected, recipients have a choice of qualified providers among

those who offer services in the setting DDSN has approved.”                                501

F.3d     at   359.           Bruggeman    itself       also     suggests            that   the

distinction Defendants try to draw between duties to provide

funding-for-care versus actual-direct-care is of no importance

here,     since        the   Medicaid     regulations          ensure         the     “prompt

provision of funds to eligible individuals to enable them to

obtain the covered medical services that they need . . . .”                                324

F.3d at 910-11 (emphasis added).                     It therefore cannot suffice

that Defendants have paid for another, albeit similar, type of

residential habilitation service that Defendants themselves do

not believe Doe needed or was even entitled to.

       Here, per the 2003 plan and the authorization letter, DDSN

found that Doe’s placement at a CTH I facility would best meet

her medical need for residential habilitation services in the

least restrictive environment.                See 42 C.F.R. § 441.301(b)(1)(i)

(requiring states providing services through the waiver program

to do so pursuant to a “written plan of care subject to approval

by the Medicaid agency”).            Therefore, “Doe had a right to choose


                                             14
among providers of CTH I services, not a right to choose to live

in any CTH II setting she wished.”             Doe I, 501 F.3d at 359.

     The    provision    of    different       CTH   II   respite   services      by

Defendants    did   not       somehow     relieve     them     of   their      legal

responsibility to subsidize Doe’s placement in a suitable CTH I

setting, nor did it negate her freedom of choice among CTH I

providers.    Thus, the ongoing failure of Defendants to pay for

the CTH I residential habilitation services is the same as a

failure to provide any services.

                                         ii.

     Similarly,     although       the   parties     appear    deeply     concerned

about the subtle difference between residential habilitation and

respite    services,    we    do   not   believe     that     parsing    out   these

distinctions will alter the outcome of this case.                       We continue

to believe that Doe I was correct in so far as it held that

respite services and residential habilitation services are, to

some extent, distinct:

     Respite care, which Doe is currently receiving, “is
     furnished on a short-term basis due to the regular
     care giver’s absence or need for relief.” Benjamin H.
     v. Ohl, No. 3:99-0338, 1999 WL 34783552, at *2
     (S.D.W.Va. July 15, 1999).   Residential habilitation,
     which Doe has requested, “helps recipients with the
     skills needed for daily living, such as eating and
     performing personal hygiene, household chores, and
     food preparation. It also focuses on the social and
     adaptive skills which enable an individual to avoid
     institutionalization.” Id. at *3.




                                         15
Doe I, 501 F.3d at 354 n.3.             The 2003 plan only required DDSN to

provide “residential habilitation services.”                        J.A. 625.           State

regulations    define     residential         habilitation          services       as       “the

care, skills training and supervision provided to individuals in

a non-institutional setting.”                 J.A. 656.            We therefore agree

with   Defendants     that      this    definition         includes       any     of    those

services provided in a SLP II, CTH I, CTH II or other “non-

institutional” settings.

       Nevertheless, this debate is inconsequential because both

parties   concede     the      more    important          point:    that    the     CTH      II

respite   services       currently      being         provided      for    Doe    are        not

equivalent    to   the    SLP    II    or     CTH     I   residential       habilitation

services approved by the 2003 plan and the authorization letter.

(Appellant’s Br. at 34-35; Appellees’ Br. at 42-45.)                             Defendants

were obligated under the Medicaid Act and its regulations to

provide Doe with the needed services in the least restrictive

environment.       Doe    I,    501    F.3d      at   359.     As    conveyed          in    the

authorization letter, after evaluating Doe and consulting with

her representatives in the development of the 2003 plan, DDSN

determined     that   Doe      should       receive       residential      habilitation

services in either a SLP II or CTH I setting.                              Both parties

concede that Doe has never actually received these services in

the designated setting.           (Appellant’s Br. at 34-36; Appellees’

Br. at 43-45.)        It is also undisputed that, after Doe rejected


                                            16
the Babcock center in 2003, Defendants have never offered Doe

any other satisfactory CTH I placements.             (Appellant’s Reply Br.

at 17; Appellees’ Br. at 45.)        Instead, since 2003, Doe has only

received “temporary” or respite services at a more restrictive

CTH II facility.       (Appellant’s Br. at 34-35; Appellees’ Br. at

43-45.)

      Notwithstanding     Defendants’     arguments    to    the   contrary   or

even Doe’s own insistence that a CTH II setting may be more

desirable, we reaffirm the holding of Doe I as to Defendants’

obligations     and     Doe’s    rights     under     the     Medicaid     Act:

(1) Defendants were to make a determination as to the proper

level of care, here, a CTH I setting; (2) Doe was then within

her rights to refuse to accept the Babcock center, the first

suggested CTH I facility; and (3) Defendants were then obligated

to present her with “feasible alternatives” for the provision of

residential habilitation services at a suitable care facility of

her   choice.    42    U.S.C.   § 1396n(c)(2)(C);      see    also   42   C.F.R.

§ 441.302(d)(2) (waiver program participants are to be “[g]iven

the choice of either institutional or home and community-based

services.”).          Despite   these     unambiguous        legal   mandates,

Defendants never presented Doe with any alternative SLP II or

CTH I placements.

      Indeed,   Defendants       admit    that      they     abdicated    their

responsibility to furnish Doe with the necessary services in the


                                     17
least restrictive environment, i.e., a SLP II or CTH I setting,

based upon the whims of Doe’s representatives.                 (Appellee’s Br.

at 49-50.)    However, as Defendants successfully argued in Doe I,

it   was   ultimately     Defendants’         responsibility   to      decide    the

appropriate setting for Doe and to execute the 2003 plan within

that setting.      501 F.3d at 359.            Neither of these matters fell

upon Doe or her representatives to decide or implement.                         Thus,

it is irrelevant that, after DDSN refused to upgrade services at

the only CTH I placement proposed by it or to recommend another

CTH I setting, Doe’s representative sought a more restrictive

CTH II level of care.        The law places the burden on Defendants

to work with Doe to find or establish an acceptable SLP II or

CTH I setting, which, so far, they have utterly failed to do.

     We therefore hold that, as a matter of law, Defendants have

violated   the    Medicaid   Act       through    their   ongoing      refusal     to

finance residential habilitation services at an acceptable CTH I

placement of her choice.

                                        iii.

     Even with the abandonment of her damages claim on appeal,

it is still within the equitable powers of the courts to order

Defendants   to   place    Doe    in    an    appropriate   SLP   II    or   CTH    I

program of her choice.           In actions brought under § 1983 in the

context of the Medicaid Act, the district courts are invested

with broad equitable powers to style any appropriate remedial


                                         18
relief.      See Alexander v. Hill, 707 F.2d 780, 783 (4th Cir.

1983)     (permitting      a     district         court         to     exercise           its     broad

equitable       powers     in        fashioning        a        remedy        to       address       the

continuing       failure        of     a    state          to        comply        with      Medicaid

regulations); Smith v. Miller, 665 F.2d 172, 175 (7th Cir. 1981)

(concluding      that    no      provision        of       the        Medicaid         Act      or   the

Constitution      restricts          the   authority            of    the     courts         to   award

equitable relief).

       Since 2005, DDSN has declared Doe ineligible for Medicaid

benefits, but continues to provide her with services pending her

administrative appeal.               Accordingly, Defendants assert that any

equitable relief provided to Doe would be futile since she is no

longer entitled to benefits, and that, even if her benefits were

later reinstated, any judgment finding that her benefits had

been    provided    with       unreasonable         delay            would    be       meaningless.

(Appellees’ Br. at 27-28.)                 However we note that, even now, Doe

continues to receive services.                    And, if Doe were to ultimately

win her state appeal, she would be entitled to future services.

       We therefore find that it would be quite appropriate and

within    the    equitable       powers      of    the          district       court         to   order

Defendants to finance a SLP II or CTH I placement of Doe’s

choice pending the resolution of the state appellate process.

Alternatively,      the        district      court          may       issue        a    declaratory




                                             19
judgment consistent with this opinion that may guide Defendants

should Doe ever become eligible for Medicaid services again. 4

                                            iv.

       Thus, having dispensed with all of Defendants’ arguments,

we hold: (1) that Defendants never provided Doe with residential

habilitation services in a SLP II or CTH I setting; (2) that the

CTH II respite services that have been provided to Doe since

July       2003   are   not    the   equivalent     of    the    SLP   II   or    CTH   I

residential habilitation services to which she is entitled; and

(3)    that,      given       Defendants’      continuing       violations       of   the

timeliness provisions of the Medicaid Act and its regulations,

they are ordered to provide Doe with services in a SLP II or CTH

I facility of her choice (at least pending the outcome of her

state appeal).

                                            B.

       “Ordinarily,       we    review    an     award   of   attorney’s     fees     for

abuse of discretion.”             Smyth ex rel. Smyth v. Rivero, 282 F.3d

268, 274 (4th Cir. 2002).                However, a determination of whether

       4
       Because Doe seeks only prospective relief to end the
ongoing violation of the Medicaid Act by state officials, there
is no danger that the issuance of an injunction or a declaration
would disturb State sovereignty.    See Bragg v. West Virginia
Coal Ass’n, 248 F.3d 275, 292 (4th Cir. 2001) (“[T]he Eleventh
Amendment does not preclude private individuals from bringing
suit against State officials for prospective injunctive or
declaratory relief designed to remedy ongoing violations of
federal law.”).




                                            20
Doe is the “prevailing party” for purposes of 42 U.S.C. § 1988

is a question of law to be considered de novo.                      Id.      “A person

may not be a ‘prevailing party’ plaintiff under 42 U.S.C. § 1988

except by virtue of having obtained an enforceable judgment,

consent decree, or settlement giving some of the legal relief

sought in a § 1983 action.”             S-1 and S-2 By and Through P-1 and

P-2 v. State Bd. of Educ. of N. Carolina, 21 F.3d 49, 51 (4th

Cir.    1994)   (en   banc)   (citing      Farrar   v.     Hobby,      506   U.S.   103

(1992)).

       Because we now reverse the district court, and direct it to

grant summary judgment in her favor, there can be no question

that Doe is the “prevailing party” for purposes of § 1988.                          She

is     therefore      entitled     to     reasonable       attorney’s        fees   as

determined by the district court.                See Hanrahan v. Hampton, 446

U.S. 754, 758 (1980) (“Congress intended to permit the interim

award of counsel fees . . . when a party has prevailed on the

merits of at least some of his claims.”).

                                          C.

       Denial of leave to amend is subject to appellate review for

abuse of discretion.          US Airline Pilots Ass’n v. Awappa, LLC,

615 F.3d 312, 320 (4th Cir. 2010).                We agree with the district

court’s decision to deny Doe’s motion to amend the complaint.

       Doe’s    proposed    amended     complaint       would   have    added    three

causes    of    actions    based   upon    the    Due    Process    Clause,      Equal


                                          21
Protection Clause, and Supremacy Clause.                             These ostensibly new

causes       of   action       sought     to    revive       her     earlier      “freedom           of

choice”       claim,      i.e.,       that    she     should       be    allowed       to      choose

between CTH I and CTH II services, and to collaterally attack

the    now     pending      state      administrative             proceedings        as       to   her

Medicaid eligibility.

        Given our prior dismissal of her “freedom of choice” claim,

we find that the first proposed due process claim, in so far as

it alleges that state administrative hearings failed to consider

certain      medical       evidence      as     to     the       suitability      of      a    CTH    I

placement,        would     be    futile.            See    GE    Inv.     Private      Placement

Partners II v. Parker, 247 F.3d 543, 548 (4th Cir. 2001) (“Leave

to    amend       may    properly       be     denied       where       amendment       would        be

futile.”).         Moreover, this proposed amendment was brought before

the    court      in    2008,     long       after    the    allegedly          faulty        hearing

occurred in 2006.              See Deasy v. Hill, 833 F.2d 38, 41 (4th Cir.

1987)    (“[A]        motion     to    amend    should       be     made    as    soon        as   the

necessity for altering the pleading becomes apparent.”                                    (quoting

6     Wright      &     Miller,       Federal       Practice       and     Procedure          § 1488

(1971)).

       The district court also did not abuse its discretion when

it rejected the amendments that would have added a second due

process        claim      challenging          the     timeliness          of     the         hearing

officer’s decision making process, and a third claim arising


                                                22
under the Equal Protection Clause and Supremacy Clause, wherein

Doe alleged that Defendants and the state proceedings somehow

misapplied    federal      law.    “[L]ower        federal      courts    possess   no

power    whatever    to      sit   in    direct        review    of      state   court

decisions.”    Atlantic Coast Line R. Co. v. Engineers, 398 U.S.

281, 296 (1970).      This rule is particularly important where “the

constitutional      claims    presented       to   a    United    States     District

Court are inextricably intertwined with the state court’s denial

in a judicial proceeding” of a plaintiff’s request for relief.

Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482

n.16 (1983); see also Johnson v. DeGrandy, 512 U.S. 997, 1005-06

(1994)   (noting     that    the   Rooker-Feldman         doctrine       prevents   an

unsuccessful state court party “from seeking what in substance

would be appellate review of the state judgment in a United

States district court, based on the losing party’s claim that

the state judgment itself violates the loser’s federal rights”).

      In Feldman, the plaintiffs sought to challenge a D.C. Court

of Appeals decision denying them permission to sit for the local

bar   exam.    Id.    at    468-469.      The      Supreme      Court    allowed    the

plaintiffs to proceed with a constitutional challenge to the

local bar rules generally.              Id. at 486-87.           However, it held

that the plaintiffs could not ask the district court to directly

review the D.C. Court of Appeals’ judicially made determination




                                         23
that the plaintiffs were ineligible to sit for the bar exam.

Id.

        Here, the district court could not have adjudicated Doe’s

constitutional claims without also reviewing the propriety of

the judicial rulings of the hearing officer, the South Carolina

administrative     law     judge,      and    any   subsequent       state      appellate

courts.     Unlike Feldman, these new claims did not challenge the

constitutionality of a particular procedure or law related to

Medicaid eligibility.            See id. at 486 (holding that district

courts may review state law or those rules promulgated by a

state     executive   or       judiciary      acting    in     a    non-judicial      or

legislative    manner).          Doe    merely       alleges       that   the    hearing

officer -- who clearly acted in a judicial capacity by issuing

an opinion in which he weighed the evidence and applied the

applicable law -- and the administrative law court judge made

their decisions in an arbitrary and capricious manner.                             Thus,

she   seeks   to   collaterally        attack       these   state     court     judicial

proceedings by asking the federal courts to again review the

evidence and to then overturn these state court judgments.                          This

we cannot and will not do.                   See id. (holding that district

courts “do not have jurisdiction . . . over challenges to state

court    decisions    in      particular      cases    arising      out   of    judicial

proceedings    even      if    those    challenges      allege       that    the   state

court’s action was unconstitutional”).


                                             24
      Doe was permitted under S.C. Code Ann. § 1-23-380(5)(a) to

raise     her    constitutional              claims        before       the     South      Carolina

administrative         law        court.          She    also     could       have       raised   her

concerns about the purported retaliatory nature of Defendants’

reevaluation.               If,     following           these    state        proceedings,        her

Medicaid eligibility continues to be denied in a way she deems

unconstitutional, then appellate review by the state courts and,

perhaps, ultimately, the United States Supreme Court is her only

recourse.       We are confident that the South Carolina courts will

thoughtfully and thoroughly consider these claims.

      For these reasons, we believe that the court did not abuse

its   discretion        when        it   declined         to    allow     Doe       to    amend   her

complaint.



                                                  III.

      We reverse the district court’s grant of summary judgment,

and     hold    that        Defendants         violated         Doe’s     rights         under    the

Medicaid       Act     by     failing        to    provide        her     with       any    of    the

residential habilitation services in a SLP II or CTH I setting,

as    authorized       by     DDSN       and      the     2003     plan,       with      reasonable

promptness.          Because Defendants have failed to demonstrate any

disputed       issue    of        material      fact,      we    grant      Doe’s        motion   for

summary    judgment.               We    also      find        that   Doe      is    entitled      to




                                                   25
attorney’s fees.    However, we affirm the district court’s denial

of Doe’s motion to amend the complaint.

     Thus,   the   order   of   the    district   court   granting   summary

judgment for Defendants is reversed; Doe’s motion for summary

judgment is granted; the district court’s denial of the motion

to amend is affirmed; and we remand the case to the district

court to devise appropriate remedial relief, and to determine

reasonable attorney’s fees pursuant to § 1988.



                                      REVERSED IN PART, AFFIRMED IN PART,
                                           AND REMANDED WITH INSTRUCTIONS




                                       26